Citation Nr: 1600818	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  08-05 170	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right hip disability.
 
2.  Entitlement to service connection for a gynecological / pelvic disability (claimed as residuals of a loop electrosurgical excision procedure (LEEP), to include scarring).
 
3.  Entitlement to service connection for a toe disability (claimed as blackening of the toenails).


REPRESENTATION

Veteran represented by:	The American Legion





ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to August 2006.

These matters came to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

These matters were previously before the Board in November 2010, December 2011, November 2013, and July 2014.  Unfortunately, there has not been substantial compliance with the prior remand directives. Thus, another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The development requested in the Board's prior remands was not substantially completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271   (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. Accordingly, in the present case, the development specified in the Board's prior remands must be conducted prior to adjudication.

Initially, the Board notes that the purpose of the November 2010 remand was to provide the Veteran her requested travel board hearing.  The Veteran withdrew her hearing request in a January 2011 correspondence.  
The December 2011 remand directed that the Veteran be scheduled for VA podiatry and orthopedic examination to determine the etiology of the Veteran's claimed toe and right hip disabilities.  The AOJ was also directed that if the prior pelvic examination could not be obtained, then the Veteran should be provided another examination to determine her claimed gynecological disability was related to service.  

In November 2013 and July 2014, the Board found that there had not been substantial compliance with the prior remand directives to provide the Veteran VA examinations.  The remands noted that although the VA medical center print-outs indicated that the Veteran did not report for her scheduled examinations, because the record did not contain the notice letter sent to the Veteran, in conjunction with the scheduled examinations, it was unclear whether she had been provided proper notice of the scheduled examinations.  Accordingly, in the Board found that the lack of proper documentation of notice of the examinations frustrated a finding that the Veteran was properly notified of the scheduled examinations.  Accordingly, in the November 2013 and July 2014 remands the Board directed that for each scheduled examination, a copy of the notice letter sent to the Veteran regarding her scheduled examinations must be associated with the record.  

The record contains an April 2015 Veteran's Evaluation Services Memorandum indicating that the Veteran did not attend her scheduled examinations on April 16, 2015.  However, the record does not contain a copy of the notice letter sent to the Veteran regarding the April 16, 2015 examinations.  Accordingly, there has not been substantial compliance with the Board's November 2013 and July 2014 remand directives.  Accordingly, another remand is required.  

Moreover, an October 2014 report of general information indicated that the Veteran requested that her notice of examination be sent to her mother's address rather than her address of record.  The report of information further noted that the Veteran's examination would be rescheduled and that, in accordance with her request, the notice of the examination would be sent to her mother's address rather than her address of record.  Nevertheless, the examination request associated with the Veteran's file lists her address of record, not her mother's address.  Accordingly, the Board must assume that contrary to as stated in the October 2014 report of contact any notice provided to the Veteran regarding her scheduled examination was not sent to the alternative address provided in the October 2014 report of contact.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that she identify any VA or private treatment that she may have had for her claimed disabilities since discharge from service, including her pelvic examination that was conducted in or around November 2006. 

After securing any necessary release forms, attempt to obtain and associate those identified VA or private treatment records with the claims file. 

The RO must make two attempts to obtain any private records identified, unless the first attempt demonstrates that further attempts would be futile.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them (3) that the claims will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claims may be readjudicated.

2.  Schedule the Veteran for a VA podiatry examination to determine the nature and etiology of her claimed toe disability (claimed as blackening of the pinky toenails).  A copy of the notice letter must be associated with the claims folder and the notice must be sent to the Veteran address of choice including her mother's address if she continues to so request.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail. 

After review of the claims file and examination of the Veteran, the examiner should respond to the following:

a.  Identify all diagnoses related to the toes, to include any fungal condition found. 

In rendering his or her diagnosis, the examiner should specifically discuss the findings reported in the December 2006 examination repo-rt. 

b.  For any toe disability diagnosed, state whether it is at least as likely as not (50 percent or greater probability) that it began in service, was caused by service, or is otherwise related to active service, to include use of black combat boots and socks, as well as the July 2003 and May 2006 STRs noting a hematoma on the Veteran's right great toe. 

All opinions must be accompanied by a complete rationale.  If any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided, including stating whether there is any missing evidence that would be needed in order to provide an opinion.

3.  Schedule the Veteran for a VA orthopedic examination with a physician to determine the nature and etiology of her claimed right hip disability.  A copy of the notice letter must be associated with the claims folder and the notice must be sent to the Veteran address of choice including her mother's address if she continues to so request.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination. All tests, including x-rays, deemed necessary should be conducted and the results reported in detail.   After review of the claims file and examination of the Veteran, the examiner should respond to the following:

a.  Identify all diagnoses associated with the right hip, to include any arthritic condition found. 

The examiner should specifically discuss the June 2006 physical examination board report, as well as the Veteran's documented right hip pain during military service.  The examiner should also discuss any treatment, or lack thereof, for the claimed disability following the Veteran's discharge from military service.

b.  For any right hip disability diagnosed, state whether it is it at least as likely as not (50 percent or greater probability) that the disability began in service, was caused by service, or is otherwise related to service, to include her documented right hip strain in July 2004, January 2006 notation of possible short leg syndrome, and suspected chronic right hip strain noted on a June 2006 physical evaluation board report.

The examiner should address the treatise evidence submitted by the Veteran in October 2013 regarding enthesopathy.

All opinions must be accompanied by a complete rationale.  If any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided, including stating whether there is any missing evidence that would be needed in order to provide an opinion.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed residuals of LEEP.  A copy of the notice letter must be associated with the claims folder and the notice must be sent to the Veteran address of choice including her mother's address if she continues to so request.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  After review of the claims file and examination of the Veteran, the examiner should respond to the following:

a.  Identify all gynecological and pelvic diagnoses, to include any scarring of the cervix. 

b.  For any gynecological or pelvic disability diagnosed, state whether is it at least as likely as not (50 percent or greater probability) that the disability began in service, was caused by service, or is otherwise related to active service, to include the Veteran's in-service LEEP surgery. 

All opinions must be accompanied by a complete rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided, including stating whether there is any missing evidence that would be needed in order to provide an opinion.

5.  Thereafter, readjudicate the claims.  If any benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




